 

Case 1:18-cv- .09071- CM Document 2 Filed 10/03/18 ; Page 1 1 of 7

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sane! Dect LU Que ] 8 CV 9 0) él

 

 

CV.

(Include case number if one has been
assigned) °

Write the full name of each plaintiff.

-against-

_ COMPLAINT
“Michale Re Homi Hoa LAINT

Do you w, ta jury trial?

te Messy, CEB vant

 

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of

. names. The names listed above must be identical to those
contained in Section il. oom

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17

 

 
 

 

Case 1:18-cv-09071-CM Document 2 Filed 10/03/18 Page 2 of 7

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties, Under 28 U.S.C. § 1331, a case arising under the United

States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,

a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be acitizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?

(wf Federal Question

LI Diversity of Citizenship

A. If you checked Federal Question .

Which of your federal constitutional or federal statutory rights have been violated?
Persone Suhe L My two San ture Ke pope Dye
: ah a .
AL R gz % Jee t. Audie.

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff , ; , is a citizen of the State of
(Plaintiff's name) ,

 

 

(State In which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject. of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

 
 

 

Case 1:18-cv-09071-CM Document 2 Filed 10/03/18 Page 3 of 7

If the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant's name}

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, - , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il, PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Semicl —— Petiel LQ

 

 

 

 

First Name Middle Initial Last Name
{he Stren d 3 Then 4; c
Street Address
; \ 5 et
rokly /| / vA Co
County, City 7 State Zip Code
DOF “Y? MI- WenliSkKa OOF &) bore le (Cet,
Telephone Number Email Address (if available}

' Pages
 

Case 1:18-cv-09071-CM Document 2 Filed 10/03/18 Page 4 of 7

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the

caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

Defendant 3:

Kt Cha le R Heyy Len

First Name Last Name

fop CTH ayent LMP- A, Sets Marine Y! pr

Current Job Title (or other identifying information

Ail bby $ olive 7 went ¥ Geis cy her

Current Work Address {or other address where defendant‘tn May be served) ©

eval ct 18 Fle

County, City State Zip Code

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

 

First Name . Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City — State ' Zip Code

 

 
 

Case 1:18-cv-09071-CM Document 2 Filed 10/03/18 Page 5 of 7

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ili, STATEMENT OF CLAIM

Place(s) of occurrence: | 4), Le Ca 35> Sh c Iker / Hes. Vz AZ.
thecpoo the. Sfy-et™ 4reor te 2 FPL 4

Date(s) of occurrence: Dec / / byes Fe 25 7 MM cr (La ~ uN. 20 / B

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
‘additional pages if needed.

NWke H ks chreppecl fay lute. 3 Sen teak Cyn te

re ples, ‘3 " Poowirte Pee aeypos the Styret fen the
Ebr A 4 raped foxy Say in) the. derls Ove Ca. 3d shd ter
heat —e my uP he lel cn hese se. act cheep bolle - apcpert
auc! oad LE hic the fpr am ancl they Lcd te

| kcpae JES for phe ty add fee abe in Sune

thick bean, Lalle.., Pheiree, they pla veel fed re there. ef-

py Bon epee, wel ag: as [iping gy, tarfe 19

ky ft at fh Vem “and “ = oS Wed earns balked

eu + lad Ixy cl hen los) etd at bos (stag HQ

“uy id ott at Lethe. ah na id jy lori Ths Shed

and au Hay sep ard mike het ph Sin! _

  
 

 

 

Page 5

 
 

 

T

Case 1:18-cv-09071-CM Document 2. Filed 10/03/18 Page 6 of 7

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your Injuries and what medical
treatment, if any, you required and received.

 

 

 

 

 

IV. RELIEF

 

State briefly what money damages or other relief you want the court to order.

Oo Tulon A Bik ces cn Phase, Ferriss Nese
a : .
Ihe yedied Wag theta hirdiny a ew Steel cned Ye him y
: . Gg) rv
Lecbpa — DapveleS Cops ives Mowig 4 Hoc. avy te tej?
|

reer=esSias Mg cad mikey fer by te Hog Se hoy, gre. Yes ‘
have wa “other kn fletbayel me U/l lithe Poot wt de schon 6

Page 6
 

 

 

Case 1:18-cv-09071-CM Document 2. Filed 10/03/18 Page 7 of 7

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11,

_ Tagree to notify the Clerk's Office in writing of any changes to my mailing address. I
-understand.that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must - submit an |FP application.

 

 

i 32/6 Al pa

 

 

 

 

 

Dated Plaintiff's Signature
Saaputer | ) Lu aie
First Name Middle Initial Last Name
A lent KX She. Ham
Street Address
= i / \
Hreklyn We bs Lot Ae OG
County, City / State Zip Code Z 4
gj thy “yf Hl | ’ ae ' - alls af:
OC TY? 1692 Newnes koh bopail Gm “#4 {tty
Telephone Number Email Address (if available)

Ihave read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
(]Y¥es ONo :

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 
